Citation Nr: 1224917	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than March 17, 2008 for the award of service connection for psoriasis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957 and from January 1991 to April 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted entitlement to service connection for psoriasis effective March 17, 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a fungal infection was received by VA on April 16, 1962.  

2.  The claim was denied in a May 1962 rating decision and the Veteran filed a valid notice of disagreement in June 1962.  A statement of the case was not issued and the claim was eventually granted in the June 2010 rating decision on appeal. 

3.  Entitlement to service connection for psoriasis arose during active duty service in 1955, and the date of claim of April 16, 1962 is the later of the two dates.


CONCLUSION OF LAW

The criteria for an effective date of April 16, 1962, but not earlier, for the award of service connection for psoriasis are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for psoriasis was granted in the June 2010 rating decision on appeal effective from March 17, 2008.  The Veteran contends that an earlier effective date is warranted from the date he originally filed for service connection in 1962.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Initially, the Board notes that the RO has characterized the Veteran's claim for entitlement to an earlier effective date as one based on a claim reopened after receipt of new and material evidence.  In such cases, the appropriate effective date will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the October 2011 statement of the case (SOC), the RO found that the Veteran's claim for entitlement to service connection for a fungal infection was originally denied in final May 1962 and August 1962 rating decisions.  As discussed below, the Board disagrees and finds that the Veteran's claim for service connection has been pending since 1962. 

The Veteran initially filed for service connection for an unspecified fungal infection in April 1962.  Service treatment records showed some treatment for a skin rash, fungus on the legs, and facial acne in September 1955 while the Veteran was hospitalized for microscopic hematuria.  There were no diagnoses of a chronic skin infection, and the June 1957 separation examination showed that the Veteran's skin was normal.  Information received from the Veteran's private physician in April 1962 indicated that the Veteran had undergone post-service treatment for itching of the scalp and some loss of the hair due to dandruff.  The claim for service connection was denied in a May 1962 rating decision as the only diagnosed chronic skin condition, loss of hair with dandruff, was considered a developmental abnormality and was not a disability for VA purposes.  The rating decision also noted that the Veteran's in-service findings of fungal infection of the legs and acne had not resulted in permanent ratable residuals.  The Veteran was notified of the denial of his claim in June 1962.

In June 1962, the Veteran responded to the denial of his claim with a letter that clearly constitutes a notice of disagreement (NOD) and initiated an appeal with respect to the May 1962 rating decision.  A NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  In his June 1962 correspondence, the Veteran specifically stated that he did not believe the May 1962 decision denying his claim was correct.  He went on to state that he first developed a fungal infection of his scalp and other parts of his body during active duty service and had continued to receive treatment for this condition since his discharge.  The Board finds that the Veteran's June 1962 letter is a valid NOD and an appeal was initiated with respect to the denial of his claim for service connection in May 1962. 

Instead of issuing a statement of the case (SOC) in response to the Veteran's NOD, the RO responded with a letter in July 1962 requesting that the Veteran submit additional lay and/or medical evidence in support of his claim.  The Veteran wrote back a few weeks later that he had no such evidence and wished the RO to proceed further with his claim, to include additional review of his service treatment records.  In August 1962, the RO issued a letter stating that they would take no further action on the claim unless the Veteran submitted new and material evidence in the future.  Thereafter, no further communication was received from the Veteran until March 2008 when a new claim for service connection for a skin condition was submitted. 

The Veteran clearly submitted a timely NOD initiating an appeal to the May 1962 denial of his claim.  The RO did not issue a SOC and the claim for service connection remained pending until June 2010 when service connection for psoriasis was awarded.  The date the Veteran's claim for service connection was received is therefore April 16, 1962 and the remaining question in this case is when entitlement to service connection for psoriasis arose.  See 38 C.F.R. § 3.400 (the effective date of an evaluation and an award of compensation based on an original claim will be the date of receipt of the original claim or the date the entitlement arose, whichever is later). 

The Board finds that entitlement to service connection for psoriasis arose during active duty service in 1955 when the Veteran was treated for a fungal infection on his legs.  In June 2010, a VA examiner who physically examined the Veteran and reviewed the claims file opined that the Veteran's current psoriasis was most likely caused by or a result of psoriasis that was diagnosed in 1955.  Although this medical opinion was received by VA in June 2010, the VA examiner's opinion clearly establishes that the Veteran was treated for psoriasis during service which weighs in favor of a finding that the disability was incurred during active duty service.  The Board therefore finds that entitlement to service connection for psoriasis arose during active duty service in 1955 when the disability was initially incurred. 

As noted above, 38 C.F.R. § 3.400 clearly provides that the appropriate effective date for a grant of service connection for an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, the Veteran's claim for service connection was received in April 1962, clearly later than the date entitlement arose in 1955.  Therefore, the appropriate effective date for the award of service connection for psoriasis is April 16, 1962, the date the claim for service connection was received.  To this extent, the claim for an earlier effective date is granted. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, regardless of whether the records are in Federal custody.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records, records of VA treatment, and the Veteran has submitted various records of private treatment  Therefore, VA has complied with the VCAA's duty to assist


ORDER

Entitlement to an effective date of April 16, 1962, but not earlier, for the award of service connection for psoriasis is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


